Mr. Justice Wilson dissenting: I am unable to concur in the conclusion reached in the foregoing* opinion. Matteo Pennisi and Angela Pennisi had money on deposit in a savings account with the First Italian State Bank. They served a 60-days’ notice on the bank in accordance with the statutes and at the expiration of that time called for the money but were unable to collect it. The receiver was not appointed until several days after the last demand and after the expiration of the 60 days. I am of the opinion that after a demand has been made and refused and the bank is still doing business, it holds the money ecc maleficio and it therefore becomes a trust fund and that by reason thereof is a preferred claim in favor of the depositor making a proper demand. For the reasons stated, I dissent from the foregoing opinion.